In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00173-CV
______________________________


CALVIN EVANS, Appellant

V.

RICKY PARKER, Appellee



On Appeal from the 4th Judicial District Court
Rusk County, Texas
Trial Court No. 2001-090





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Calvin Evans, appellant, has filed a motion asking this Court to dismiss his appeal,
with costs of court taxed against the party incurring those costs.  Pursuant to Tex. R.
App. P. 42.1, his motion is granted.
	The appeal is dismissed.

							Donald R. Ross
							Justice

Date Submitted:	December 17, 2002
Date Decided:	December 18, 2002

Do Not Publish

                         

On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 02-F-0520-202


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Richard McCuller appeals from his plea of guilty for aggravated sexual assault of a child. 
See Tex. Pen. Code Ann. § 22.021 (Vernon Supp. 2004—2005).  The sentence was imposed
December 10, 2004.  McCuller did not file a motion for new trial.  McCuller filed a notice of appeal
February 16, 2005. 
            McCuller had thirty days after the day sentence was imposed to file a notice of appeal.  See
Tex. R. App. P. 26.2(a)(1).  Therefore, McCuller had until January 10, 2005, to file a notice of
appeal.  The notice of appeal is untimely, and we are without jurisdiction to hear this case.
            We dismiss this appeal for want of jurisdiction.  



                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          March 2, 2005
Date Decided:             March 3, 2005

Do Not Publish